DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment

2.	This is a Final Office action in response to applicant’s remarks/arguments filed on 08/29/2022. 
3.	Status of the claims:
	•	Claims 1-3, 5, 8-10, 12-13, 15-17, and 19 have been amended.
•	Claims 1-20 are currently pending and have been examined.

Response to remarks/arguments

4.	Applicant’s remarks/arguments filed on 08/29/2022 with respect to amended independent claims 1, 8, 15 have been fully considered but are moot in view of the new ground(s) of rejection. Upon further search and consideration, a new ground(s) of rejection is made in view of O’NEIL et al. (A scalable and Programmable Modular Traffic Manager Architecture, May 2011).
5.    	In response to Applicant’s remarks/arguments filed on 08/29/2022 regarding amended independent claims 1, 8, 15, the Examiner acknowledges that the combination of BENACER and Raider does not explicitly teach the newly recited features as argued by Applicant. However, the system of O’NEIL et al. (A scalable and Programmable Modular Traffic Manager Architecture, May 2011) cures this deficiency.
Please see the rejection below.

Claim Rejections - 35 USC § 103

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over BENACER et al. (A High-Speed, Scalable, and Programmable Traffic Manager Architecture for Flow-Based Networking, date of publication December 18, 2018) in view of O’NEIL et al. (A scalable and Programmable Modular Traffic Manager Architecture, May 2011) and further in view of Radier et al. (US 20150195282 A1).

Regarding claim 1, BENACER discloses a programmable traffic management (PTM) circuit, comprising: 
multiple non-programmable hardware components configured to output respective features of a network traffic flow (BENACER, page 2233, section A, para. 2: Traffic management is applied to different types of traffic that have distinct characteristics and requirements to meet. For example, traffic characteristics are the flow rate, flow size, burstiness of the flow, etc. while traffic requirements are
the QoS in general. Overall. network operators are targeting to meet all SLAs, to achieve fairness and enforce isolation, while prioritizing the different traffic flows, and to maximize network utilization through traffic management); 
wherein the PTM circuit is configurable to process the traffic flow with a user-selectable one or more of the programmable hardware components and one or more corresponding user-selectable sets of the features (BENACER, page 2239, section A: The timing diagram demonstrating correct operation of the proposed TM is shown in Fig. 9. The required operations for the TM to process any incoming PDI (representing concise packet information) are to check the FMT record for the specific incoming flow Ts and queue occupancy status, make a decision to drop or forward it, update the FMT flaw's record, and finally send it to the QM with a Ts tag. Therefore, the TM operations consist in reading Ts memory (steps CO-Cl),
calculating the new schedule time (step Cl), and writing it hack to the same memory location (step C2)).
BENACER does not appear to explicitly disclose multiple programmable hardware components configured to perform network traffic management tasks based on respective network scheduling algorithms.
In a similar field of endeavor, O’NEIL discloses multiple programmable hardware components configured to perform network traffic management tasks based on respective network scheduling algorithms (O’NEIL, page 3, section 2: a TM device provides service differentiation to aggregations of various traffic flows and is generally positioned after the router lookup and header processing (Figure 2); they operate either in flow-through mode where the TM device receives/transmits packet data at link speed or look-aside where the TM device operates as a co-processor. In either case, the main function is to create virtual queuing structures to represent packet ordering in the global packet buffer and perform traffic management. When the TM function is consumed within a NPU or packet processing SOC, the TM operates most often in flow-through mode at the end of the packet processing pipeline)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of BENACER with the teaching of O’NEIL to include the above features into the system of BENACER such as performing network traffic management tasks based on respective network scheduling algorithms as taught by O’NEIL. The motivation for doing so would have been to provide packet processing functionalities such as policing, shaping, congestion control, queuing, scheduling, and statistics gathering to multiple flows that share the same network resources.
Although both BENACER and O’NEIL disclose programmable traffic management (PTM), but the combination does not appear to explicitly disclose non-programmable hardware components.
In a similar field of endeavor, Radier discloses the hardware component can be non-programmable hardware component (Radier, para. 118: a hardware component corresponds to any element of a hardware set. It can be a programmable or non-programmable hardware component, with or without integrated processor for running software. It is, for example, an integrated circuit, a chip card, an electronic board for executing firmware, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of BENACER as modified by O’NEIL with the teaching of Radier to include the above features into the system of BENACER such as the hardware component can be non-programmable hardware component as taught by Radier. The motivation for doing so would have been to provide to the programmable hardware component structures to perform the network arrangement procedure.

Regarding claim 2, BENACER as modified by O’NEIL and Radier discloses the PTM circuit of claim 1, wherein, during operation, the programmable hardware components are configured to execute only one of the network scheduling algorithms (BENACER, page 2234: The packet processor classifies to a specific flow the data traffic prior entry into the TM. The classified data traffic allows the TM to prioritize and decide how packets should be scheduled, i.e.. when packets should be sent to the switch fabric. Traffic scheduling ensures that each port and each class of service (CoS) gets its fair share of bandwidth. Traffic should be shaped before being sent onto the network).

Regarding claim 3, BENACER as modified by O’NEIL and Radier discloses the PTM circuit of claim 2, wherein the programmable hardware components comprise a first programmable component and a second programmable component, wherein, during operation, only one of the first and second programmable component is used while the other programmable component is ignored or unused (BENACER, page 2234: The packet processor classifies to a specific flow the data traffic prior entry into the TM. The classified data traffic allows the TM to prioritize and decide how packets should be scheduled, i.e.. when packets should be sent to the switch fabric. Traffic scheduling ensures that each port and each class of service (CoS) gets its fair share of bandwidth. Traffic should be shaped before being sent onto the network. Moreover, see also section b of page 2237).

Regarding claim 4, BENACER as modified by O’NEIL and Radier discloses the PTM circuit of claim 3, wherein the first programmable component is dedicated to perform departure time (DT) algorithms and the second programmable component is dedicate to perform round-robin (RR) algorithms (BENACER, page 2237: Packet scheduling schemes can be categorized in two classes: timestamp-based that achieve good fairness and delay bounds, but that suffer from high computational complexity, and round-robin (RR) based that are simpler, but that suffer from large delay bounds).

Regarding claim 5, BENACER as modified by O’NEIL and Radier discloses the PTM circuit of claim 1, wherein at least one of the network scheduling algorithm uses only a subset of the features as inputs (BENACER, page 2234: algorithm 1 uses a subset of PDIin parameters).

Regarding claim 6, BENACER as modified by O’NEIL and Radier discloses the PTM circuit of claim 1, wherein the hardware components and the programmable hardware components are implemented on a same integrated circuit (BENACER, Fig. 1: packet processor and Traffic Manager are in the card).
Although both BENACER and O’NEIL disclose programmable traffic management (PTM), but the combination does not appear to explicitly disclose non-programmable hardware components.
In a similar field of endeavor, Radier discloses the hardware component can be non-programmable hardware component (Radier, para. 118: a hardware component corresponds to any element of a hardware set. It can be a programmable or non-programmable hardware component, with or without integrated processor for running software. It is, for example, an integrated circuit, a chip card, an electronic board for executing firmware, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of BENACER as modified by O’NEIL with the teaching of Radier to include the above features into the system of BENACER such as the hardware component can be non-programmable hardware component as taught by Radier. The motivation for doing so would have been to provide to the programmable hardware component structures to perform the network arrangement procedure.

Regarding claim 7, BENACER as modified by O’NEIL and Radier discloses the PTM circuit of claim 6, wherein the programmable hardware components are implemented using one of programmable logic or a domain specific engine on the same integrated circuit (BENACER, page 2232: In this work, we claim the following contributions: 
1) An FPGA-prototyped TM architecture offering programmability, scalability, low-latency with scheduling packet departures in a constant 2-cycle per packet. This TM architecture exploits pipelined operations, and supports links operating beyond 40 Gb/s without loosing performance during flow updates (tuning), with minimum 64 byte sized packets.
2) The TM integrates core functionalities of policing, scheduling, shaping, and queue management for flow based networking entirely coded in C++. High-level synthesis provides more flexibility, and faster design space exploration by raising the level of abstraction.
3) TM programmability can be supported with the popular P4 (programming protocol-independent packet processors) language, together with TM integration as a C++ extern function. 
Even though the reported TM architecture was validated with an FPGA platform, it could also be synthesized as an application-specific integrated circuit (ASIC), since our configurability is not obtained through re-synthesis).

Regarding claim 8, BENACER discloses a method, comprising:
configuring non-programmable hardware components of a programmable traffic management (PTM) circuit to output features of a network traffic flow (BENACER, page 2233, section A, para. 2: Traffic management is applied to different types of traffic that have distinct characteristics and requirements to meet. For example, traffic characteristics are the flow rate, flow size, burstiness of the flow, etc. while traffic requirements are the QoS in general. Overall. network operators are targeting to meet all SLAs, to achieve fairness and enforce isolation, while prioritizing the different traffic flows, and to maximize network utilization through traffic management); and configuring the PTM circuit to process the traffic flow with a selected set of one or more of the programmable hardware components and respective sets of one or more of the features (BENACER, page 2239, section A: The timing diagram demonstrating correct operation of the proposed TM is shown in Fig. 9. The required operations for the TM to process any incoming PDI (representing concise packet information) are to check the FMT record for the specific incoming flow Ts and queue occupancy status, make a decision to drop or forward it, update the FMT flaw's record, and finally send it to the QM with a Ts tag. Therefore, the TM operations consist in reading Ts memory (steps CO-Cl),
calculating the new schedule time (step Cl), and writing it hack to the same memory location (step C2)).
	BENACER does not appear to explicitly disclose configuring programmable hardware components of the PTM circuit to perform network traffic management tasks based on respective network scheduling algorithms.
In a similar field of endeavor, O’NEIL discloses configuring programmable hardware components of the PTM circuit to perform network traffic management tasks based on respective network scheduling algorithms (O’NEIL, page 3, section 2: a TM device provides service differentiation to aggregations of various traffic flows and is generally positioned after the router lookup and header processing (Figure 2); they operate either in flow-through mode where the TM device receives/transmits packet data at link speed or look-aside where the TM device operates as a co-processor. In either case, the main function is to create virtual queuing structures to represent packet ordering in the global packet buffer and perform traffic management. When the TM function is consumed within a NPU or packet processing SOC, the TM operates most often in flow-through mode at the end of the packet processing pipeline)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of BENACER with the teaching of O’NEIL to include the above features into the system of BENACER such as performing network traffic management tasks based on respective network scheduling algorithms as taught by O’NEIL. The motivation for doing so would have been to provide packet processing functionalities such as policing, shaping, congestion control, queuing, scheduling, and statistics gathering to multiple flows that share the same network resources.
Although both BENACER and O’NEIL disclose programmable traffic management (PTM), but the combination does not appear to explicitly disclose non-programmable hardware components.
In a similar field of endeavor, Radier discloses the hardware component can be non-programmable hardware component (Radier, para. 118: a hardware component corresponds to any element of a hardware set. It can be a programmable or non-programmable hardware component, with or without integrated processor for running software. It is, for example, an integrated circuit, a chip card, an electronic board for executing firmware, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of BENACER as modified by O’NEIL with the teaching of Radier to include the above features into the system of BENACER such as the hardware component can be non-programmable hardware component as taught by Radier. The motivation for doing so would have been to provide to the programmable hardware component structures to perform the network arrangement procedure.
	
Regarding claim 9, BENACER as modified by O’NEIL and Radier discloses the method of claim 8, wherein the programmable hardware components are capable of executing different types of networking traffic algorithms, the method further comprising: executing only one of the networking scheduling algorithms using a respective one of the programmable hardware components (BENACER, page 2234: The packet processor classifies to a specific flow the data traffic prior entry into the TM. The classified data traffic allows the TM to prioritize and decide how packets should be scheduled, i.e.. when packets should be sent to the switch fabric. Traffic scheduling ensures that each port and each class of service (CoS) gets its fair share of bandwidth. Traffic should be shaped before being sent onto the network).

Regarding claim 10, BENACER as modified by O’NEIL and Radier discloses the method of claim 9, wherein the programmable hardware components comprise a first programmable component and a second programmable component, wherein only one of the first and second programmable component is used to process traffic flow while the other programmable component is ignored or unused (BENACER, page 2234: The packet processor classifies to a specific flow the data traffic prior entry into the TM. The classified data traffic allows the TM to prioritize and decide how packets should be scheduled, i.e.. when packets should be sent to the switch fabric. Traffic scheduling ensures that each port and each class of service (CoS) gets its fair share of bandwidth. Traffic should be shaped before being sent onto the network. Moreover, see also section b of page 2237)..

Regarding claim 11, BENACER as modified by O’NEIL and Radier discloses the method of claim 10, wherein the first programmable component is dedicated to perform departure time (DT) algorithms and the second programmable component is dedicate to perform round-robin (RR) algorithms (BENACER, page 2237: Packet scheduling schemes can be categorized in two classes: timestamp-based that achieve good fairness and delay bounds, but that suffer from high computational complexity, and round-robin (RR) based that are simpler, but that suffer from large delay bounds).

Regarding claim 12, BENACER as modified by O’NEIL and Radier discloses the method of claim 8, wherein the hardware components are configured to output a predefined number of the features, and wherein the configuring the hardware components comprises: selecting a subset of the predefined number of features to provide to each of the programmable hardware components (BENACER, page 2234: algorithm 1 uses a subset of PDIin parameters).
Although both BENACER and O’NEIL disclose programmable traffic management (PTM), but the combination does not appear to explicitly disclose non-programmable hardware components.
In a similar field of endeavor, Radier discloses the hardware component can be non-programmable hardware component (Radier, para. 118: a hardware component corresponds to any element of a hardware set. It can be a programmable or non-programmable hardware component, with or without integrated processor for running software. It is, for example, an integrated circuit, a chip card, an electronic board for executing firmware, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of BENACER as modified by O’NEIL with the teaching of Radier to include the above features into the system of BENACER such as the hardware component can be non-programmable hardware component as taught by Radier. The motivation for doing so would have been to provide to the programmable hardware component structures to perform the network arrangement procedure.

Regarding claim 13, BENACER as modified by O’NEIL and Radier discloses the method of claim 8, wherein the configuring programmable hardware components and the configuring the PTM circuit are performed using a software application that communicates to the PTM circuit using a control plane separate from a data plane, wherein the method further comprises: 
processing packets received on the data plane at the PTM circuit with the selected set of one or more of the programmable hardware components (BENACER, page 2232, 2239: Software defined networking enables the separation of the control of network devices from the data they transport, and the switching software from the actual forwarding network. In other terms, the control plane is separated from the data plane).
Although both BENACER and O’NEIL disclose programmable traffic management (PTM), but the combination does not appear to explicitly disclose non-programmable hardware components.
In a similar field of endeavor, Radier discloses the hardware component can be non-programmable hardware component (Radier, para. 118: a hardware component corresponds to any element of a hardware set. It can be a programmable or non-programmable hardware component, with or without integrated processor for running software. It is, for example, an integrated circuit, a chip card, an electronic board for executing firmware, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of BENACER as modified by O’NEIL with the teaching of Radier to include the above features into the system of BENACER such as the hardware component can be non-programmable hardware component as taught by Radier. The motivation for doing so would have been to provide to the programmable hardware component structures to perform the network arrangement procedure.

Regarding claim 14, BENACER as modified by O’NEIL and Radier discloses the method of claim 8, wherein the hardware components and the programmable hardware components are implemented on a same integrated circuit (BENACER, Fig. 1: packet processor and Traffic Manager are in the card).
Although both BENACER and O’NEIL disclose programmable traffic management (PTM), but the combination does not appear to explicitly disclose non-programmable hardware components.
In a similar field of endeavor, Radier discloses the hardware component can be non-programmable hardware component (Radier, para. 118: a hardware component corresponds to any element of a hardware set. It can be a programmable or non-programmable hardware component, with or without integrated processor for running software. It is, for example, an integrated circuit, a chip card, an electronic board for executing firmware, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of BENACER as modified by O’NEIL with the teaching of Radier to include the above features into the system of BENACER such as the hardware component can be non-programmable hardware component as taught by Radier. The motivation for doing so would have been to provide to the programmable hardware component structures to perform the network arrangement procedure.

Regarding claim 15, BENACER discloses an integrated circuit, comprising: hardware components configured to provide a predefined number of features of a network traffic flow (BENACER, page 2233, section A, para. 2: Traffic management is applied to different types of traffic that have distinct characteristics and requirements to meet. For example, traffic characteristics are the flow rate, flow size, burstiness of the flow, etc. while traffic requirements are the QoS in general. Overall. network operators are targeting to meet all SLAs, to achieve fairness and enforce isolation, while prioritizing the different traffic flows, and to maximize network utilization through traffic management); wherein, during operation, the programmable hardware components are configured to execute at least one of the network scheduling algorithm types using at least one of the predefined number of features provided by the hardware components (BENACER, abstract, pages 2231, 2239: In this paper, we present a programmable and scalable traffic manager (TM) architecture, targeting requirements of high-speed networking devices, especially in the software-defined networking context. This TM is intended to ease the deployability of new architectures through field-programmable gate array (FPGA) platforms and to make the data plane programmable and scalable. Moreover, page 2232 discloses the TM integrates core functionalities of policing, flow table. The OpenFlow architecture enables flow-based scheduling, shaping, and queue management for flow-networking with capabilities. Furthermore, page 2237 discloses Our proposed scheduler/ shaper can support different existing write in the same clock cycle to process and update different Scheduling schemes like Round-Robin (RR) and Weighted incoming flow bandwidth traffic information. During this Weighted Round-Robin (WRR), while supporting strict priority phase, the create/update flow information port should contain Scheduling by default as the QM is built around a priority queue (PQ)).
BENACER does not appear to explicitly disclose programmable hardware components configured to execute multiple types of network scheduling algorithms.
In a similar field of endeavor, O’NEIL discloses programmable hardware components configured to execute multiple types of network scheduling algorithms (O’NEIL, page 3, section 2: a TM device provides service differentiation to aggregations of various traffic flows and is generally positioned after the router lookup and header processing (Figure 2); they operate either in flow-through mode where the TM device receives/transmits packet data at link speed or look-aside where the TM device operates as a co-processor. In either case, the main function is to create virtual queuing structures to represent packet ordering in the global packet buffer and perform traffic management. When the TM function is consumed within a NPU or packet processing SOC, the TM operates most often in flow-through mode at the end of the packet processing pipeline)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of BENACER with the teaching of O’NEIL to include the above features into the system of BENACER such as performing network traffic management tasks based on respective network scheduling algorithms as taught by O’NEIL. The motivation for doing so would have been to provide packet processing functionalities such as policing, shaping, congestion control, queuing, scheduling, and statistics gathering to multiple flows that share the same network resources.
Although both BENACER and O’NEIL disclose programmable traffic management (PTM), but the combination does not appear to explicitly disclose non-programmable hardware components.
In a similar field of endeavor, Radier discloses the hardware component can be non-programmable hardware component (Radier, para. 118: a hardware component corresponds to any element of a hardware set. It can be a programmable or non-programmable hardware component, with or without integrated processor for running software. It is, for example, an integrated circuit, a chip card, an electronic board for executing firmware, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of BENACER as modified by O’NEIL with the teaching of Radier to include the above features into the system of BENACER such as the hardware component can be non-programmable hardware component as taught by Radier. The motivation for doing so would have been to provide to the programmable hardware component structures to perform the network arrangement procedure.

Regarding claim 16, BENACER as modified by O’NEIL and Radier discloses the integrated circuit of claim 15, wherein, during operation, the programmable hardware components are configured to execute only one of the network scheduling algorithm types (BENACER, page 2234: The packet processor classifies to a specific flow the data traffic prior entry into the TM. The classified data traffic allows the TM to prioritize and decide how packets should be scheduled, i.e.. when packets should be sent to the switch fabric. Traffic scheduling ensures that each port and each class of service (CoS) gets its fair share of bandwidth. Traffic should be shaped before being sent onto the network).

Regarding claim 17, BENACER as modified by O’NEIL and Radier discloses the integrated circuit of claim 16, wherein the programmable hardware components comprise a first programmable component and a second programmable component, wherein, during operation, only one of the first and second programmable component is used to execute a first one of the network scheduling algorithm types while the other programmable component is ignored or unused (BENACER, page 2234: The packet processor classifies to a specific flow the data traffic prior entry into the TM. The classified data traffic allows the TM to prioritize and decide how packets should be scheduled, i.e.. when packets should be sent to the switch fabric. Traffic scheduling ensures that each port and each class of service (CoS) gets its fair share of bandwidth. Traffic should be shaped before being sent onto the network. Moreover, see also section b of page 2237).

Regarding claim 18, BENACER as modified by O’NEIL and Radier discloses the integrated circuit of claim 17, wherein the first programmable component is dedicated to perform departure time (DT) algorithms and the second programmable component is dedicate to perform round-robin (RR) algorithms (BENACER, page 2237: Packet scheduling schemes can be categorized in two classes: timestamp-based that achieve good fairness and delay bounds, but that suffer from high computational complexity, and round-robin (RR) based that are simpler, but that suffer from large delay bounds).

Regarding claim 19, BENACER as modified by O’NEIL and Radier discloses the integrated circuit of claim 15, wherein at least one of the network scheduling algorithm types uses only a subset of the predefined number of features as inputs (BENACER, page 2234: algorithm 1 uses a subset of PDIin parameters).

Regarding claim 20, BENACER as modified by O’NEIL and Radier discloses the integrated circuit of claim 15, wherein the hardware components comprise: a packet classifier configured to extract a flow ID of a received network packet to use as a key and lookup a weight and rate associated with the key (BENACER, page 2234: The system architecture assumes that each packet received by the TM has already been tagged with a flow number by the packet processor as per the classification stage. The TM handles only the packet descriptor identifier (PDI). Each POI contains the priority, packet size, flow lD or number, and its address location in the packet buffer. The PDI may contain other attributes. The size of PDI fields are determined according to the system configuration. For example, to support any standard Internet packet size, the POI size field is set to 16 bits. The PDI enables packets to be located in the network, providing fast queue management with reduced buffering delays, where the entire packet is stored outside the TM, see also on page 2234: Algorithm 1 Flow-Based Traffic Management); a queue manager configured to track availability of queue resources and aggregated weights of active queues (BENACER, pages 2240, 2238: Resource utilization of the entire TM architecture for different QM capacities was characterized in terms of the number of supported PD Is and the obtained performances. Results are shown in Table 2 for designs with 64 and 32-bit priorities, N = 2 (the number of PDIs in each group of the queue), and a FMT supporting up to 1024 distinct concurrent active flows, see also page 2238); a queue dispatcher configured to buffer packets and metadata and determine a sending order of a plurality of flows (BENACER, page 2234: The PDI enables packets to be located in the network, providing fast queue management with reduced buffering delays, where the entire packet is stored outside the TM. Usually packet buffering is handled by the NPU. Using the PDI’s has the same impact as if real packets were being handled by the TM, while the actual packet is buffered by the NPU processing engine. With the adopted model, a packet is forwarded to the egress port when its PDI is received by the NPU dispatch unit.); and a shaper configured to control a sending rate of each of the plurality of flows for bandwidth throttling (BENACER, page 2234: The packet processor classifies to a specific flow the data traffic prior entry into the TM. The classified data traffic allows the 'T'~1 to prioritize and decide how packets should be scheduled, i.e. .. when packets should be sent to the switch fabric. Traffic scheduling ensures that each port and each class of service (CoS) gets its fair share of bandwidth.).
Although both BENACER and O’NEIL disclose programmable traffic management (PTM), but the combination does not appear to explicitly disclose non-programmable hardware components.
In a similar field of endeavor, Radier discloses the hardware component can be non-programmable hardware component (Radier, para. 118: a hardware component corresponds to any element of a hardware set. It can be a programmable or non-programmable hardware component, with or without integrated processor for running software. It is, for example, an integrated circuit, a chip card, an electronic board for executing firmware, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of BENACER as modified by O’NEIL with the teaching of Radier to include the above features into the system of BENACER such as the hardware component can be non-programmable hardware component as taught by Radier. The motivation for doing so would have been to provide to the programmable hardware component structures to perform the network arrangement procedure.

Conclusion

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466     
                                                                                                                                                                                                   /CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466